Citation Nr: 1033993	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-33 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.	Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a nasal 
disorder, to include as due to exposure to an herbicide agent 
in service. 

2.	Entitlement to service connection for a nasal disorder, to 
include as due to exposure to an herbicide agent in service.

3.	 Entitlement to service connection for posttraumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" 
or "Board") on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in St. Petersburg, Florida in which the RO found that new and 
material evidence had not been received to reopen the appellant's 
previously denied claim of entitlement to service connection for 
"status post nasal surgery, claimed as nasal condition and nasal 
passage collapse."  In that same rating decision, the RO denied 
the appellant's claim of entitlement to service connection for 
posttraumatic stress disorder.  The appellant, who had active 
service from May 1966 to May 1968, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  The appellant subsequently testified at a 
travel Board hearing before the undersigned Veterans Law Judge in 
June 2010.  

For reasons discussed in more detail below, the Board has 
addressed the appellant's new and material claim as a claim of 
entitlement to service connection for a nasal disorder, to 
include as a direct result of sinusitis that began in service, an 
injury in service and/or exposure to an herbicide agent in 
service.  See June 2010 BVA hearing transcript, pgs. 23-29.  In 
doing so, the Board finds that new and material evidence has in 
fact been received to reopen the appellant's previously denied 
claim; however, since the RO has not had the opportunity to 
evaluate the merits of the appellant's reopened nasal disorder 
claim, the claim must be REMANDED to the RO for its 
consideration.  As such, the merits of this issue will be 
addressed in the REMAND portion of the decision below; and is 
hereby REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  VA will notify the appellant if 
further action is required on his part. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's new and material evidence claim and his claim 
of entitlement to service connection for posttraumatic stress 
disorder has been obtained.

2.  In an unappealed decision dated in March 1996, the RO denied, 
among other things, the appellant's claims of entitlement to 
service connection for status post nasal surgery and sinusitis, 
keratoconjunctivitis due to Agent Orange.  

3.  After considering additional evidence associated with the 
claims file in March 1996, the RO continued to deny the 
appellant's claim of entitlement to service connection for status 
post nasal surgery in a rating decision dated in April 1996.    

4.  The evidence received since the April 1996 rating decision, 
by itself, or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
appellant's service connection nasal disorder claim and raises a 
reasonable possibility of substantiating that claim.

5.  Competent medical evidence of record indicates that the 
appellant has a current diagnosis of posttraumatic stress 
disorder that is related to combat experiences he had in service. 


CONCLUSIONS OF LAW

1.  A March 1996 rating decision that denied entitlement to 
service connection for sinusitis, keratoconjunctivitis due to 
Agent Orange is a final decision. 38 U.S.C.A. §§ 7103(a), 7104(b) 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).

2.  An April 1996 rating decision that ultimately denied service 
connection for status post nasal surgery is a final decision. 38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2009). 

3.  The evidence received subsequent to the April 1996 rating 
decision in this case is new and material; and therefore the 
appellant's recharacterized claim of entitlement to service 
connection for a nasal disorder is reopened. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 20.1105 (2009).

4.  Posttraumatic stress disorder was incurred in active military 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

In this case, a letter dated in March 2007 specifically informed 
the appellant of the substance of the VCAA.  Nevertheless, since 
this decision represents a complete grant of the appellant's 
appeal in regards to the issues of entitlement to service 
connection for posttraumatic stress disorder and whether the 
appellant's previously denied nasal disorder claim should be 
reopened, the appellant cannot be prejudiced by any deficiency, 
if any, in the notice and assistance requirements of the VCAA.  
As such, the Board will dispense with any further discussion of 
the VCAA and will proceed to the issues presented on appeal.  

B.  Reopened nasal disorder claim

Applicable law provides that service connection will be granted 
if it is shown that a veteran has a disability resulting from an 
injury suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval or 
air service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§§ 3.303, 3.304.  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony, of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341, 346 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this appeal, the appellant seeks service connection for a 
nasal disorder he believes is associated with his period of 
active service in Vietnam. See June 2010 BVA hearing transcript; 
appellant's October 2008 statement.  In the past, the appellant 
has requested and been denied service connection for a nasal 
disorder in the form of claims of entitlement to service 
connection for sinusitis and residuals of a nose injury. See 
rating decisions dated in March 1996 and April 1996.  The 
appellant was provided notice of the above-referenced rating 
decisions, as well as his appellate rights. Id.  However, he did 
not appeal.      

In February 2007, the appellant requested that his claim of 
entitlement to service connection for "residuals from being 
sprayed with Agent Orange in the face and eyes" resulting in 
"facial soft tissue destruction" be reopened. See February 2007 
statement.  After evaluating the appellant's request in 
conjunction with the evidence of record, the RO defined the 
appellant's claim as a claim of entitlement to service connection 
for residuals of nasal surgery. See July 2007 rating decision.  
In doing so, the RO found that new and material evidence had not 
been received to reopen the claim. Id.  Subsequently, the 
appellant testified during his June 2010 BVA hearing that he 
believed his post-service nasal surgery was not only the result 
of his exposure to Agent Orange in service, but also the result 
of severe sinusitis he alleges began during his military service. 
See June 2010 BVA hearing transcript, pgs. 23-29.  In light of 
this testimony, the Board recharacterized the appellant's new and 
material claim on appeal as an overall claim of entitlement to 
service connection for a nasal disorder. See Introduction, supra.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been received, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

In this case, pertinent evidence associated with the claims file 
since the April 1996 rating decision referenced above consists of 
the appellant's June 2010 BVA hearing testimony; VA medical 
records dated from June 1995 to August 1996 and February 2007 to 
May 2007; private medical records dated from May 1990 to August 
1996; and records from the Social Security Administration 
("SSA") dated from August 1971 to January 1977, August 1983 to 
December 1988 and May 1995 to February 1998.  In terms of 
evaluating the above-referenced evidence, the RO found it to be 
new but not material after determining that none of the medical 
evidence showed the appellant had a diagnosed disease associated 
with exposure to Agent Orange or a nasal disorder disease that 
had been related to service. See July 2007 rating decision.  
However, the Board observes that a comparison of the appellant's 
newly submitted evidence and the other evidence contained in the 
claims file reveals that the appellant has been diagnosed on 
numerous occasions since April 1996 with chronic sinus infections 
and acute, recurrent sinusitis. See VA medical records located in 
SSA file dated in December 1995, May 1996, July 1996, December 
1996 and September 1997.  The evidence also reveals (as noted in 
the March 1996 rating decision referenced above) that the 
appellant was reported to have experienced sinusitis during his 
period of service as reflected on his April 1968 service 
separation examination. See March 1996 rating decision, p. 2.  

Analyzing only the issue of whether the appellant's nasal 
disorder claim should be reopened, and presuming the credibility 
of the "new" medical records contained in the claims file, the 
Board concludes that new and material evidence has been received 
to reopen the appellant's previously denied claim of entitlement 
to service connection for a nasal disorder since this evidence is 
indicative of nasal symptomatology experienced by the appellant 
subsequent to his separation from service that is chronic in 
nature.  

Accordingly, the Board finds that the appellant's nasal disorder 
claim should be reopened. 38 U.S.C.A. § 5108.  However, since the 
RO has not had the opportunity to adjudicate this claim in light 
of all evidence of record, this case must be remanded for such 
adjudication. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  In addition, as will be explained below, the Board finds 
that additional development of the appellant's reopened nasal 
disorder claim is necessary. 





C.  Service connection for posttraumatic stress disorder

For the record, a review of the evidence in this case reveals 
that the appellant participated in combat during his period of 
service; and that he has been awarded (among other medals and 
decorations) the Combat Infantryman Badge and Vietnam Service 
Medal with 2 Bronze Service Stars.  See DD Form 214.  He has 
provided testimony that he served in Vietnam with a mechanized 
infantry unit as a fire crewman.  See June 2010 BVA hearing 
transcript

In this appeal, the appellant seeks service connection for 
posttraumatic stress disorder ("PTSD") that he believes he has 
developed as a result of, among other things, the combat 
experiences referenced above and/or a personal assault he alleges 
occurred during service. June 2010 BVA hearing transcript.  

Having carefully considered the appellant's PTSD claim in light 
of the entire record and the applicable law, the Board concludes, 
as will be explained below, that the evidence of record is in 
relative equipoise and that reasonable doubt should be resolved 
in favor of the appellant.  As such, the Board finds that the 
appellant's appeal in regards to this issue should be granted.

As mentioned previously, applicable law provides that service 
connection may be granted for a disability resulting from disease 
or injury incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  In order to establish 
service connection, a claimant must generally submit: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus or relationship between the current disability and the 
in-service disease or injury. Pond v. West, supra.  Service 
connection for PTSD specifically requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., under the criteria of DSM-IV); (2) a link, established by 
medical evidence, between a veteran's current symptoms and an in-
service stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also 75 Fed. 
Reg. 39843-39852 (July 13, 2010) (amending adjudication 
regulations governing service connection for posttraumatic stress 
disorder (PTSD) by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.)  

In addition to the foregoing, the Board observes that in each 
case where a veteran is seeking service connection for a 
disability, due consideration is to be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medial and lay evidence. 38 U.S.C.A. § 
1154(a).  For injuries alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection. Collette v. Brown, 82 F.3d 389 
(1996).  Specifically, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official record 
of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  However, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service, both 
of which generally require competent medical evidence. See 
generally, Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).

In this case, the appellant's claim of entitlement to service 
connection for PTSD was denied by the RO on the basis that the 
evidence of record failed to reveal that the appellant had a 
confirmed diagnosis of PTSD. See July 2007 rating decision.  At 
that time, pertinent medical evidence in the claims file 
consisted of the appellant's service treatment records; private 
medical records dated from August 1971 to September 1971 in which 
the appellant was diagnosed with acute anxiety reaction; private 
medical records dated from June 1975 to June 1984, May 1990 to 
July 1990 and March 1996 that addressed other medical concerns; 
VA medical records dated from February 2007 to May 2007 in which 
the appellant was diagnosed with bipolar disorder and PTSD; and a 
July 2007 VA PTSD examination report in which the appellant was 
diagnosed with bipolar disorder NOS and histrionic personality 
disorder.  Notably, the July 2007 VA psychologist who examined 
the appellant reported that he could not provide an opinion as to 
whether the appellant met the diagnostic criteria set forth in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders ("DSM- IV") for a diagnosis of PTSD 
"due to overendorsement of symptoms, inconsistencies, and other 
medical information contrary to the diagnosis." See July 2007 VA 
examination report, 
pgs. 8, 10.  In denying the appellant's claim, the RO appears to 
have found the July 2007 VA medical opinion to be the most 
credible and persuasive evidence of record. July 2007 rating 
decision.  

Subsequent to the issuance of the July 2007 rating decision, 
additional evidence was associated with the claims file 
consisting of additional VA medical records, private medical 
records and records contained in the appellant's SSA file. See VA 
medical records dated from June 1995 to August 1996 and February 
2007 to May 2007; private medical records dated from May 1990 to 
August 1996; SSA records dated from August 1971 to January 1977, 
August 1983 to December 1988 and May 1995 to February 1998.  A 
review of these records essentially reveals that while the 
appellant was diagnosed with anxiety reaction and/or bipolar 
disorder prior to approximately July 1995, his diagnosis was 
changed (by different examiners) on several occasions after July 
1995 to include, among other things, PTSD. See medical records 
dated in August 1971, June 1995, July 1995, August 1995, October 
1995, July 1996, August 1996, November 1997 and February 2007 to 
May 2007.    

After reviewing the above-referenced medical evidence in 
conjunction with the other evidence of record, the Board finds 
that the more persuasive evidence at this point in time indicates 
that the appellant's current mental health diagnosis includes a 
diagnosis of PTSD rather than a sole diagnosis of bipolar 
disorder/personality disorder.  In making this determination, the 
Board acknowledges that the July 2007 medical opinion was 
obtained exclusively for the purpose of determining if the 
appellant's symptomatology met the criteria for a diagnosis of 
PTSD.  However, the Board finds the July 2007 VA medical opinion 
to be less persuasive than the evidence reflecting a diagnosis of 
PTSD in light of the fact that the July 2007 VA examiner did not 
opine that the appellant did not have a diagnosis of PTSD.  
Rather, he indicated that he could not confirm a specific 
diagnosis of PTSD due to his determination that the appellant may 
have been exaggerating his symptomatology, providing inconsistent 
responses and/or there was other medical information that was 
contrary to the diagnosis. July 2007 VA examination report.  The 
other examiners who evaluated the appellant and diagnosed him 
with PTSD do not appear to have had the same concerns as the July 
2007 VA examiner.  Thus, even though the July 2007  examiner 
found that the appellant's symptomatology did not meet the 
diagnostic criteria for a diagnosis of PTSD at the time of 
examination, other medical providers have opined based upon the 
same stressor events that the criteria has been met.  After 
considering all of the evidence, the Board finds these medical 
opinions to be as equally as persuasive as the July 2007 VA 
medical opinion.  As such, the Board finds that reasonable doubt 
should be resolved in the appellant's favor in terms of his 
current medical diagnosis; and that the first element required to 
establish service connection for PTSD has been met.  

As an April 2007 VA medical record reflects the appellant's 
diagnoses of bipolar disorder and PTSD and relates the 
appellant's PTSD to combat experiences in service, the second and 
third elements necessary to establish service connection have 
also been met. See April 2007 VA medical record.  Therefore, the 
Board finds that all three elements required to establish service 
connection for PTSD have been met in this case; and the appeal is 
hereby granted.  

For the reasons discussed above, reasonable doubt has been 
resolved in favor of the appellant. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for a nasal disorder; and to 
this extent only, the appeal as to this issue is granted. 

Service connection for posttraumatic stress disorder is granted.


REMAND

As mentioned above, the medical evidence in this case reveals 
that the appellant has been diagnosed since service with, among 
other things, chronic and acute sinusitis. See VA and private 
medical records.  The evidence also reveals that the appellant 
served in combat in Vietnam during the Vietnam era; hence, he is 
presumed to have been exposed to Agent Orange and other herbicide 
agents in service. See 38 C.F.R. § 3.307.  

In this appeal, the appellant essentially seeks service 
connection for a nasal disorder on the basis that (1) he was 
exposed to Agent Orange in service; (2) he injured his nose 
during combat in service; (3) he started experiencing sinus 
problems in service; and (4) his sinus problems have never 
completely disappeared since his separation from service.  In 
light of the foregoing, he argues that his current nasal problems 
are the result of an injury in service or his exposure to 
herbicides during his period of service. Id.  Notably, however, 
none of the current medical evidence in the claims file links the 
appellant's post-service sinus problems to his period of service 
or his exposure to herbicides. See medical records in the claims 
file.  
 
The United States Court of Appeals for the Federal Circuit (the 
"Federal Circuit Court") has held that lay evidence is one type 
of evidence that must be considered when evaluating a veteran's 
service connection claim; and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  Thus, 
the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Once evidence 
is determined to be competent, the Board must determine whether 
such evidence is also credible. See Layno v. Brown, 6 Vet. App. 
465 (1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")). 

As mentioned above, the appellant in this case is presumed to 
have been exposed to herbicide agents in service. 38 C.F.R. § 
3.307.  Since the appellant did engage in combat during service, 
38 U.S.C.A. § 1154(b) is also applicable in this appeal to the 
extent that it provides a relaxed evidentiary standard of proof 
in regards to the appellant's allegations of experiencing a nose 
injury in service. See June 1990 private medical record; however, 
see also October 1978 application for compensation.  To the 
extent that the appellant is competent to report the nasal 
symptomatology he has had since his discharge from service, and 
his statements and testimony appear to be credible, the Board 
finds that doubt has been raised as to the possibility that the 
appellant's current nasal symptomatology may be related to the 
appellant's period of service.  As such, the Board concludes that 
a VA medical opinion should be obtained that addresses this 
medical issue. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
   
Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed in regards to the 
appellant's recently reopened nasal 
disorder claim, including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107. See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

2.  The RO should contact the appellant 
for the purpose of obtaining and 
associating any outstanding VA and/or 
private medical records pertaining to the 
appellant's claim of entitlement to 
service connection for a nasal disorder.  

3.  The RO should schedule the appellant 
for a VA examination with an appropriately 
qualified medical provider for the purpose 
of obtaining a medical opinion as to 
whether it is at least as likely as not 
that the appellant's post-service nasal 
symptomatology is  etiologically related 
to the appellant's military service based 
upon a review of all evidence of record, 
to include (but not limited to) the 
appellant's available service records, 
post-service records, statements and 
testimony contained in the claims file.  
As such, the appellant's claims folder 
must be made available to the examiner for 
review in conjunction with the 
examination.  In formulating his or her 
medical opinion, the VA examiner should 
assume that the appellant was exposed to 
Agent Orange and other herbicides during 
his period of service; and also assume 
that the appellant injured his nose during 
a period of combat in service pursuant to 
38 U.S.C.A. § 1154(b).  The examiner 
should discuss the rationale for any 
opinion expressed.  

4.  After considering all of the evidence 
of record, the RO should review on the 
merits the appellant's reopened service 
connection nasal disorder claim.  If the 
benefit sought is not granted, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


